Citation Nr: 1726633	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1985 to September 1991, including combat service.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in January 2017.  A hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records (STRs) reveal an injury to his left foot, for which he was hospitalized for approximately a month.  See, e.g., STRs dated in April and May 1989.  Post-service medical evidence shows repeated reports of left foot pain.  See, e.g., June 2002 private treatment records and April 2011 VA treatment record.  However, an x-ray of the Veteran's left foot in April 2010 was negative, and a February 2007 letter from W.F.M., M.D., does not contain sufficient evidence to decide the claim.  Thus, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his left foot disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include any reports of a magnetic resonance imaging (MRI) study of the foot completed at the Portland VA Medical Center (VAMC).  See Board Hearing Transcript at 9.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include any updated records from Dr. McBride.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any left foot disability.  The examiner should review the claims file, paying particular attention to the testimony of the Veteran.  All indicated studies should be performed and all findings should be reported in detail.  

For any left foot disability diagnosed, including left ankle arthritis, the examiner must opine as to whether it is at least as likely as not (50 percent or greater) that such disability had its onset in or is otherwise related to service, to include the Veteran's documented left foot injury therein.

A robust rationale is requested.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided.

4.  Then after taking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

